Citation Nr: 1120153	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-48 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized military service in the Philippines from December 1941 to December 1945.  He died in February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decisional letter of the Manila RO.  


FINDING OF FACT

The Veteran died on February [redacted], 1969; his death preceded the enactment of the American Recovery and Reinvestment Act on February 17, 2009.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that because the claim is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004); 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

The appellant's application for a one-time payment from the Filipino Veterans Equity Compensation Fund was received in May 2009.  She does not argue, and the evidence does not show, that she is a person who meets the definition provided by Section 1002(d) and is personally eligible for payment from the fund.  Rather, she contends that her spouse met the criteria, and thus (as his surviving spouse) she may receive payments on his behalf.

Service personnel records associated with the claims file shows that the appellant's spouse had recognized military service in the Philippines from December 1941 to December 1945, and thereby meets the definition of an "eligible person" under the law.  When an "eligible person" dies, the law makes provision for payment from the Filipino Veterans Equity Compensation Fund to a surviving spouse, such as the appellant, provided that the Veteran has first filed a claim for such benefits.

The Veteran's death certificate shows he died in February 1969, 40 years before the operative law was enacted.  Thus, the Veteran could not have filed a claim for compensation from the Filipino Veterans Equity Compensation Fund.  Since the Veteran did not file a claim for compensation from the fund prior to his death, the appellant is not eligible to receive any payments on his behalf.  

Notably, in the appellant's December 2010 VA Form 9, substantive appeal, she states she "understand[s] that [she] has no legal entitlement to [the] Filipino Veterans Equity Compensation Fund as a surviving spouse."  Her argument is, essentially, one of compassionate relief, both for herself and for her surviving children.  While the Board is sympathetic to her claim and is grateful for the Veteran's service to this country, it finds no entitlement under the law to the benefits she seeks.  

The appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund, and there is no legal basis on which her claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


